Case 1:19-cv-00874-RBJ-MEH Document 306 Filed 12/01/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  WARNER RECORDS INC., et al.,

         Plaintiffs,

                  v.                                   Case No. 1:19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

          Defendant.



                 MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT
          Pursuant to D.C.COLO.LAttyR 5(b), Thomas Patrick Lane moves to withdraw as counsel

   for Defendant Charter Communications, Inc. (“Charter”). Mr. Lane seeks to withdraw because he

   is leaving the firm Winston & Strawn LLP. Charter will continue to be represented by Winston &

   Strawn LLP and Fairfield and Woods, P.C.




                                      Continued on next page
Case 1:19-cv-00874-RBJ-MEH Document 306 Filed 12/01/20 USDC Colorado Page 2 of 3




   Dated: December 1, 2020                        Respectfully submitted,

                                                  s/ Erin R. Ranahan
    Andrew H. Schapiro                            Erin R. Ranahan (pro hac vice)
    Nathan Hamstra                                WINSTON & STRAWN LLP
    Allison Huebert                               333 S. Grand Avenue
    QUINN EMANUEL URQUHART &                      Los Angeles, CA 90071
    SULLIVAN, LLP                                 (213) 615-1933 (telephone)
    191 N. Wacker Drive, Suite 2700               (213) 615-1750 (facsimile)
    Chicago, IL 60606                             E-mail: eranahan@winston.com
    (312) 705-7400 (telephone)
    (312) 705-7401 (facsimile)                    Michael S. Elkin (pro hac vice)
    E-mail: andrewschapiro@quinnemanuel.com       WINSTON & STRAWN LLP
    E-mail: nathanhamstra@quinnemanuel.com        200 Park Avenue
    E-mail: allisonhuebert@quinnemanuel.com       New York, NY 10166
                                                  (212) 294-6700 (telephone)
    Charles K. Verhoeven                          (212) 294-4700 (facsimile)
    David Eiseman                                 E-mail: melkin@winston.com
    Linda Brewer
    QUINN EMANUEL URQUHART &                      Jennifer A. Golinveaux (pro hac vice)
    SULLIVAN, LLP                                 WINSTON & STRAWN LLP
    50 California Street, 22nd Floor              101 California Street, 35th Floor
    San Francisco, CA 94111                       San Francisco, CA 94111-5840
    (415) 875-6600 (telephone)                    (415) 591-1506 (telephone)
    (415) 875-6700 (facsimile)                    (415) 591-1400 (facsimile)
    E-mail: charlesverhoeven@quinnemanuel.com     E-mail: jgolinveaux@winston.com
    E-mail: davideiseman@quinnemanuel.com
    E-mail: lindabrewer@quinnemanuel.com          Michael L. Brody
                                                  WINSTON & STRAWN LLP
    Todd Anten                                    35 West Wacker Drive
    Jessica Rose                                  Chicago, IL 60601-9703
    QUINN EMANUEL URQUHART &                      (312) 558-6385 (telephone)
    SULLIVAN, LLP                                 (312) 558-5700 (facsimile)
    51 Madison Ave, 22nd floor                    Email: mbrody@winston.com
    New York, NY 10010
    (212) 849-7000 (telephone)
    (212) 849-7100 (facsimile)                    Counsel for Defendant
    E-mail: toddanten@quinnemanuel.com            Charter Communications, Inc.
    E-mail: jessicarose@quinnemanuel.com

    Craig D. Joyce
    John M. Tanner
    FAIRFIELD AND WOODS, P.C.
    1801 California Street, Suite 2600
    Denver, Colorado 80202
    (303) 830-2400 (telephone)
    (303) 830-1033 (facsimile)
    E-mail: cjoyce@fwlaw.com




                                              2
Case 1:19-cv-00874-RBJ-MEH Document 306 Filed 12/01/20 USDC Colorado Page 3 of 3




                                     CERTIFICATE OF SERVICE

           I certify that on December 1, 2020, I caused a true and correct copy of the foregoing

   document to be electronically filed with the Clerk of the Court via CM/ECF, which will send a

   notice of electronic filing to all counsel of record.



                                                   s/ Erin R. Ranahan
                                                      Erin R. Ranahan




                                                      3
